Case 1:17-cr-00744-JSR Document 77 Filed 08/06/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, :
~V.-
ANTHONY ROSADO, 17-cr-744-03 (JSR)
Defendant. ORDER
oe ee eee x

JED S. RAKOFF, U.S.D.Jd.

Since his release from custody in February 2020, defendant
Anthony Rosado has seemingly struggled to comply with the directives
of Probation and the Court. In May 2020, a petition was filed against
the defendant, charging four specifications of violations of
supervised release. Although the defendant was thereafter
telephonically present at a telephonic conference held on June I,
2020 to schedule future proceedings on these specifications, the
defendant has since failed to communicate with Probation, as is
required by the terms of his supervised release, and, on July 9,
2020, the defendant failed to appear for a court hearing. In light of
the defendant’s failure to appear, the Court adjourndy the hearing
until August 6, 2020. Since the July 9 hearing, neither Probation nor
defense counsel has been able to contact the defendant, despite
numerous attempts.

The Government now seeks a bench warrant for defendant’s
arrest. Dkt. No. 75. The defense opposes. Dkt. No. 76. Essentially,
the defense counsel stresses that the defendant is experiencing

homelessness and that there is a “strong likelihood” that he has lost

 

 

 

 

 

 
Case 1:17-cr-00744-JSR Document 77 Filed 08/06/20 Page 2 of 2

his cell phone and is unaware of these court proceedings. As an
alternative to arrest, the defense requests that the Court appoint a
defense investigator to assist counsel in locating the defendant and
extend an additional 60 days for the defendant to voluntarily appear
before the Court.

In light of defense counsel’s suggestion, the Court will, for
now, deny the Government’s application for a bench warrant. However,
this is contingent on (1) counsel obtaining the services of an
investigator who can give the matter immediate attention, and (2) the
Court’s approval of the investigator and a budget for payment of the
investigator, to be presented to the Court by defense counsel ina
written application to be filed no later than next Tuesday, August
11, 2020.

The parties are further directed to call Chambers on September
8, 2020 at 2:00 p.m. to report on whether the defendant has been
located. If he has, the Court will set an evidentiary hearing on the
pending violations of supervised release. If he has not, the Court
will issue the bench warrant.

In the meantime, the conference currently scheduled for August
6, 2020, is adjourned pending further order of the Court.

The Clerk of the Court is directed to close the docket entry 75.

 

SO ORDERED.
Dated: New York, NY SI. QELA
August _$% 2020 JEQUS. RAKOFF, @.S.D.d.

 

 

 

 

 

 
